NOT FOR PUBLICATION

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

 HEROD’S STONE DESIGN,                                                Civil Action No. 18-6118 (JLL)

                   Plaintiff,

           V.                                                                      OPINION

 MEDITERRANEAN SHIPPING COMPANY
 S.A.,

                   Defendant.


LINARES, Chief District Judge

          This matter comes before the Court by way of Plaintiff Herod’s Stone Design’s Motion for

Reconsideration. (ECF No. 10). Defendant has filed opposition. (ECF No. 1 1).’ The Court has

read the submissions of the parties and considers this matter without oral argument pursuant to

Federal Rule of Civil Procedure 78. For the reasons set forth below, the Court denies Defendant’s

Motion.

                                              I.     BACKGROUND

          The Court hereby incorporates the factual background as set forth in its June 20, 2018

Opinion. (ECF No. 8). Defendant now asks the Court to reconsider its decision in that Opinion,

in which it granted Defendant’s request to transfer the case to the United States District Court for

the Southern District of New York pursuant to a forum selection clause in the operative bill of

lading.




 Plaintiff has filed a reply brief, (ECf No. 12), but reply papers are not permitted on motions for reconsideration,
 and this Court never granted Plaintiff permission to file its reply. L. Civ. R. 7.l(d)(3). As such, the Court will not
 consider Plaintiff’s reply brief. In the same submission; however, Plaintiff explains the delay in filing its motion,
 and the Court has considered that explanation as detailed below.
                                    II.    LEGAL STANDARD

       Local Civil Rule 7. 1(1) governs motions for reconsideration in this District. It requires a

movant to set forth “the matter or controlling decisions which the party believes the Judge or

Magistrate Judge has overlooked.” L.Civ.R. 7. 1(i). To prevail on a motion for reconsideration,

the movant must show at least one of the following: “(1) an intervening change in controlling law;

(2) the availability of new evidence; or (3) the need to correct clear error of law or prevent manifest

injustice.” Wiest v. Lynch, 710 f.3d 121, 128 (3d Cir. 2013) (quoting Lazaridis v. Welziner, 591

f.3d 666, 669 (3d Cir. 2010)).

       The third prong requires “dispositive factual matters or controlling decisions of law” that

were “brought to the court’s attention but not considered.” Mason v. Sebelius, No. 1 1-2370, 2012

WL 3133801, at *2 (D.N.J. July 31, 2012) (quoting F. Schoenfeld Asset Mgint. LLC v. Cendctnt

Coip., 161 F. Supp. 2d 349, 353 (D.N.J. 2001)). A motion for reconsideration cannot be used

merely to relitigate old matters or to present evidence that was already available to the Court during

its initial consideration. A’L Inthts., Inc. v. Commercial Union Ins. Co., 935 F. Supp. 513, 516

(D.N.J. 1996) (citing Wright, Miller & Kane, Federal Practice and Procedure: Civil 2d       § 2810.1).
Furthermore, “[t]he fact that an issue was not explicitly mentioned by the court does not on its own

entail that the court overlooked the matter in its initial consideration.” Morton v. fauver, No. 97-

5127, 2011 WL2975532, at *3 (D.N.J. July21, 2011) (citingAshton v. AT&TCoip., No. 03-3158,

2006 WL 690958$, at *2 (D.N.J. Feb. 2, 2006)).

       In other words, reconsideration is not warranted where “(1) the movant simply repeats the

cases and arguments previously analyzed by the court; or (2) the movant has filed the motion

merely to disagree with or relitigate the court’s initial decision.” C’PS   MedA’fanagement    LLC v.
Bergen Reg’t Med. Ctr., L.P., 940 F. Supp. 2d 141, 167—68 (D.N.J. 2013) (internal citations and

quotations omitted). A motion for reconsideration is generally futile “[u]nless a court has truly

failed to consider pertinent authorities or evidence that could not with reasonable diligence have

been presented earlier.” Id. at 168.

                                         III.     ANALYSIS

        While the Court initially notes that Plaintiffs motion was untimely under Local Civil Rule

7.1(1), it excuses the delay in filing such motion due to the various medical difficulties that

Plaintiffs lawyer unfortunately suffered during the time in which he would have been required to

write and file this motion.    (ECF No. 12 at 1).        Furthermore, it is well established that the

“transferor court loses jurisdiction to reconsider its order for transfer once the records in the

transferred action are physically transferred to and received by the transferee court.” Database

Am., Inc. v. Bellsouth Advert. & Pttht’g Corp., 825 F. Supp. 1216, 1221 (D.N.J. 1993). The case

was transfen-ed to the Southern District of New York and opened there on June 26, 2018. Thus,

this Court lacks jurisdiction to consider Plaintiffs motion; however, even if the Court does have

jurisdiction. Plaintiffs motion fails on the merits.

        Plaintiff first argues that this Court misapplied the law when it held that Plaintiff failed to

carry its burden to convince the Court that it should not enforce the forum selection clause under

At/antic Mctrine Construction Company v.        US. District Court for the Western District of Texas,

571 U.S. 49 (2013). (ECF No. 10-I at 10—11).             Plaintiff believes that the burden rested on

Defendant, as it “is solely the burden of the party moving to transfer the case to establish that the

balancing of appropriate interests at play in the case favor such transfer.” (ECF No. 10-1 at 11).

Plaintiffs argument is based on the straightforward application of a 2$ U.S.C. Section 1404

analysis for a i-notion to transfer venue. However, that it is not what the Court was dealing with,


                                                    ‘l
and the presence of a forum selection clause alters the Court’s Section 1404 analysis, shifting the

burden to the party opposing the enforcement of the clause. See Jumara v. Stctte fctrm       Ins.   Co.,

55 f.3d 873, 880 (3d Cir. 1995) (describing the effect of a valid forum selection clause on a court’s

Section 1404 analysis). Thus, the Court did not err in ascribing the burden to Plaintiff.

       Plaintiff never even opposed Defendant’s motion to transfer, and instead filed a cross-

motion to remand. The Court considered Plaintiffs cross-motion and determined that it did not

raise any public policy arguments that would require that this Court not enforce the forum selection

clause. (ECF No. 8 at 7). Plaintiff now asks the Court to consider public policy arguments it has

made in its Complaint. (ECF No. 10-1 at 12—13). This is not appropriate for a motion for

reconsideration, as such motions “may not be used to relitigate old matters, or to raise arguments

or present evidence that could have been raised prior to the entry ofjudgment.” NL Indus., 935 F.

Supp. at 516.

        Plaintiff next argues that the Court failed to consider the New Jersey state law cases that

would support the invalidation of the forum selection clause, including the New Jersey Supreme

Court’s decision inAtalese v. U.S. Legal Services Group, L.P., 219 N.J. 430 (2014). This Court’s

previous Opinion directly addressed the issue of whether cases such as this are governed by state

law or by admiralty law and concluded that under the Supreme Court’s decision in Noiolk

Southern Railway Co. v. Kirby, 543 U.S. 14 (2004). the contract at issue was governed by admiralty

law and invoked federal court jurisdiction. (ECF No. 2 at 4—5). The Court thus declines to address

Plaintiffs argument that state law substantively invalidates the contract of calTiage between

Plaintiff and Defendant in a motion for reconsideration. In fact, the Kirby Court specifically stated

that, “[a]pplying state law to cases like this one [i.e. cases involving “maritime service or maritime

transactions”] would undermine the uniformity of general maritime law,” and thus, it “could not



                                                  4
have been the intention to place the rules and limits of maritime law under the disposal and

regulation of the” states. 543 U.S. at 24, 28.

       Plaintiff then asks that this Court reconsider whether it properly possessed diversity

jurisdiction in this matter. (ECF No. 10-1 at 17—19). While Defendant is correct that reference to

“a” principal place of business rather than “its” principal place of business has been considered

insufficient to invoke diversity of citizenship, see, e.g., S. freedman and Co. v. Raab, 180 F. App’x

316, 320 (3d Cir. 2006), the Court’s decision on the existence of diversity jurisdiction was not

determinative of its possession of subject matter jurisdiction over the case, as it determined that it

possessed admiralty jurisdiction in the first instance. See 28 U.S.C.   § 1333. Moreover, Plaintiff
describes itself as “a corporation organized and existing by virtue of the laws of New Jersey with

an office and place of business located at 1600 Tonnelle Aye, North Bergen, NJ 07047.” Nor has

it given any indication that it operates its principal place of outside of the United States—the only

scenario that would defeat diversity here. The Third Circuit itself has determined that the district

court had diversity jurisdiction with the use of “a principal place of business” rather than “its.”

Morganroth & Morganroth v. Norris, McLaughlin & Marcus, P.C., 331 F.3d 406,410 n.l (3d Cir.

2003) (“Morganroth & Morganroth is a Michigan partnership with its principal place of business

in Michigan. Plaintiff Mayer Morganroth is a citizen of the state of Michigan and has a principal

place of business in Michigan. All the defendants are from New Jersey.”).

       Lastly, Plaintiff argues again that this Court lacks admiralty jurisdiction. Plaintiff cites

extensively to M3 Midstream, LLC v. South Jersey Port Corp., I F. Supp. 3d 289 (D.N.J. 2014).

This case does not change the Court’s analysis, as it did not involve an intemiodal contract of

catriage. In fact, the Court in M3 specifically distinguished the facts from those in Kirby, noting

that “nothing in Kirby answers the question of whether parties may confer federal subject matter



                                                  5
jurisdiction on this Court by way of contract for purposes of removal and then invoke the

protections of contractual liability limitations   against   ct third—party buyer who did not negotiate

any bills of lctding and did not consent to any liability limitations with respect to damage occurring

a/icr conclusion of offloading.” 1 F. $upp. 3d at 298 (emphasis added). The case at issue here

involved an intermodal contract of carriage with parties who negotiated to and contracted under a

bill of lading that governed the carriage of goods from China to New York, and thus M3 does not

compel that this Court reach a different result with respect to its application of admiralty

jurisdiction.

                                      IV.     CONCLUSION

        For the reasons stated above, the Court denies Plaintiffs Motion for Reconsideration. An

appropriate Order accompanies this Opinion.




DATED: September I(, O1 8

                                                              Chief Judge, United States District Court




                                                    6
